ING Life Insurance and Annuity Company Variable Annuity Account B of ING Life Insurance and Annuity Company Fixed/Variable Single Premium Immediate Annuity Contract ING I NCOME A NNUITY April 30, 2010 The Contract. The contract described in this prospectus is a fixed or variable, group or individual immediate annuity contract issued by ING Life Insurance and Annuity Company (the Company, we, us, our). It is issued to you, the contract holder as either a nonqualified contract, or a contract that qualifies for special federal income tax treatment under the Internal Revenue Code of 1986, as amended (Tax Code) or with retirement plans qualifying under Tax Code sections 401 or 457. Contracts sold in New York are not available for 457 plans. Why Reading this Prospectus is Important. This prospectus contains facts about the contract and its investment options that you should know before purchasing. The information will help you decide if the contract is right for you. Please read this prospectus carefully. Investment Options. The contract offers variable investment options and a fixed dollar option.
